Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 1 of 10 PageID 435



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                                                  )
 BRIAN RUBY, Individually, and on Behalf          )
 of All Others Similarly Situated,                )
                                                  )     Case No.: 8:19-cv-02922-T-MSS-AEP
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 UNITED SERVICES AUTOMOBILE                       )
 ASSOCIATION and CCC INFORMATION                  )
 SERVICES, INC.,                                  )
                                                  )
        Defendants.                               )
                                                  )

 MOVANT CCC INFORMATION SERVICES INC.’S MOTION TO STAY DISCOVERY
 PENDING RESOLUTION OF ITS MOTION TO DISMISS AND COMPEL APPRAISAL
                   AND IF APPRAISAL IS GRANTED

       Defendant CCC Information Services Inc. (“CCC”), by and through its counsel,

respectfully moves for a stay of discovery pending resolution of CCC’s concurrently-filed Motion

to Dismiss and Compel Appraisal (“Motion”), pursuant to the appraisal procedures set forth in the

governing insurance policy between United Services Automobile Association (“USAA”) and

Plaintiff. As set forth herein, the outcome of the Motion, whether granted in whole or part, and

completion of the appraisal procedure, will eliminate discovery completely and/or significantly

narrow the discovery to which Plaintiff might be entitled. Ultimately, judicial economy and the

conservation of the Court’s and the parties’ resources would best be served by a stay of discovery.

I.     BACKGROUND

       This case concerns the amount that USAA paid to Plaintiff for his total loss vehicle.

Plaintiff had an automobile insurance policy with USAA (the “Policy”). See Complaint (Dkt. 1)

¶ 16. Following an automobile accident and Plaintiff’s submission of a claim to USAA, USAA
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 2 of 10 PageID 436



determined that the vehicle was a total loss. Id. ¶ 7. Plaintiff asserts that in determining the value

of the pre-accident vehicle, USAA unlawfully relied on CCC’s Market Valuation Reports, which

allegedly undervalued the vehicle. E.g., id. ¶¶ 19–22.

        The Policy provides that in the event the parties disagree as to the amount of loss,

                either may demand an appraisal. In this event, each party will select
                a competent appraiser. The two appraisers will select an umpire.
                The appraisers will state separately the actual cash value and the
                amount of loss. If they fail to agree, they will submit their
                differences to the umpire. A decision agreed to by any two will be
                binding. Each party will pay its chosen appraiser and share the
                expenses of the umpire equally. Neither we nor you waive any
                rights under this policy by agreeing to an appraisal.

Policy, Compl. Ex. B (Dkt. 1-2), at 25. The Policy further states, “[n]o legal action may be brought

against us until there has been full compliance with all the terms of this policy.” Id. at 28. Both

USAA and CCC (under the doctrine of equitable estoppel) are seeking to enforce this contractual

right, which would resolve the dispute as to the loss value.

        Plaintiff, however, has decided not to agree to an appraisal and to oppose appraisal on

grounds that there has been a waiver. As explained in the Motion, the waiver argument is meritless.

For the reasons set forth below, the Court should stay discovery pending the outcome of CCC’s

Motion and the completion of an appraisal under the plain terms of the governing USAA policy.

II.     ARGUMENT

        A district court has “broad discretion to stay proceedings as an incident to its power to

control its own docket,” Clinton v. Jones, 520 U.S. 681, 706–07 (1997) (citation omitted), and “the

decision to grant a stay . . . is ‘generally left to the sound discretion of district courts.’” Connor v.

Sec’y, Fla. Dep’t of Corr., 713 F.3d 609, 619 (11th Cir. 2013) (quoting Ryan v. Gonzales, 568

U.S. 57, 74 (2013)). In particular, courts have “broad discretion to stay discovery pending decision




                                                   2
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 3 of 10 PageID 437



on a dispositive motion.” Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1560 (11th Cir.

1985) (citation omitted).

       The Eleventh Circuit has long recognized the district court’s discretion to stay discovery

pending resolution of motions to dismiss presenting “purely legal question[s.]” Carter v. Dekalb

Cty., Ga., 521 F. App’x. 725, 728 (11th Cir. 2013) (per curiam) (quoting Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)); see also Horsley v. Feldt, 304 F.3d 1125,

1131 n.2 (11th Cir. 2002) (holding that stay of discovery was proper where Rule 12 motion

presented purely legal issues and thus “there was no need for discovery before the district court

ruled” (citing Chudasama, 123 F.3d at 1367). The Eleventh Circuit explained in Chudasama that,

where “there are no issues of fact” in a motion to dismiss, “neither the parties nor the court have

any need for discovery before the court rules on the motion.” 123 F.3d at 1367 (citations omitted).

       Another primary reason such stays are warranted and reasonable is that they serve to avoid

“unnecessary costs to the litigants and to the court system.” Id. at 1367‒68. Full discovery while

a dispositive motion is pending tends to “waste the resources of the litigants in the action before

the court, delay resolution of disputes between other litigants, squander scarce judicial resources,

and damage the integrity and the public’s perception of the federal judicial system.” Id.. In other

words, as the Eleventh Circuit recently reaffirmed, allowing discovery to proceed while a motion

to dismiss is pending “encourages abusive discovery and, if the court ultimately dismisses the

claim, imposes unnecessary costs.” Inman v. Am. Paramount Fin., 517 F. App’x. 744, 749 (11th

Cir. 2013) (quoting Chudasama, 123 F.3d at 1368); see also James v. Hunt, 761 F. App’x 975,

981 (11th Cir. 2018) (affirming district court’s grant of stay of “proceedings, filings, and

discovery” pending ruling on motions for judgment on pleadings and motions to dismiss because




                                                 3
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 4 of 10 PageID 438



stay “furthered the goals of controlling the case and saving the time and effort of the court, counsel,

and the parties[]”) (citations omitted), cert. denied, 140 S. Ct. 154 (2019).

       Decisions in the Middle District of Florida have adhered to these principles and emphasized

the Eleventh Circuit’s concern in avoiding unnecessary costs and burdens associated with

discovery. In Race v. Bradford County, for example, the court reasoned that a stay was proper “if

resolution of a pending dispositive motion might dispose of the case but improper if discovery is

necessary to respond to that motion,” and emphasized the numerous “potentially needless” costs

that could be avoided by staying discovery until the “court resolves a dispositive motion based

solely on a legal matter.” No. 3:18-CV-153-J-39PDB, 2019 WL 1755808, at *2 (M.D. Fla. Apr.

19, 2019) (Barksdale, M.J.) (citations omitted).        In George & Company LLC v. Cardinal

Industries, Inc., the court took a “preliminary peek” at the merits of the defendant’s motion to

dismiss and found that it raised “potentially meritorious challenges” to the complaint and thus

good cause to stay discovery. Case No. 2:18-cv-154-FtM-38MRM, 2019 WL 1468514, at *1–2

(M.D. Fla. Feb. 19, 2019).

       The principles driving these cases are directly applicable to CCC’s Motion. Concerns

relating to abusive and costly discovery are only heightened where a contractually-mandated

appraisal process is at issue. See, e.g., Aguero v. Scottsdale Ins. Co., No. 1:18-CV-23268-KMM,

2018 WL 6519102, at *1‒2 (S.D. Fla. Sept. 20, 2018) (granting stay, “including all discovery,”

pending appraisal and noting that “enforcement of appraisal provisions are preferred over lawsuits

as they provide a mechanism for prompt resolution of claims and discourage the filing of needless

lawsuits[]” (internal quotation marks and citation omitted)); Miller v. Allstate Tex. Lloyd’s, No.

CV H-17-1684, 2018 WL 8733085, at *2 (S.D. Tex. June 20, 2018) (“If the parties and the Court

continue to proceed on this case, it could ultimately result in wasted time, money, and energy if




                                                  4
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 5 of 10 PageID 439



the appraisal process resolves the case or significantly narrows the issues.” (citation omitted));

Johnson v. Liberty Mut. Fire Ins. Co., No. 4:14-CV-604, 2015 WL 11170153, at *3 (E.D. Tex.

Oct. 30, 2015) (“Abatement of the entire case pending appraisal is therefore appropriate and in the

interest of the efficient and inexpensive administration of justice.” (emphasis in original)); Arcadia

Gardens Mgmt. Corp. v. Great Am. Ins. Co. of N.Y., No. 2:13-cv-08635-DDP(VBKx), 2014 WL

457949, at *2 (C.D. Cal. Feb. 4, 2014) (“[A]ppraisal would promote judicial efficiency and

conserve party resources[,] . . . may result in settlement of this dispute or other expeditious

resolution, or may minimize the amount of discovery required to resolve outstanding . . . disputes.”

(citation omitted)).

       District courts in this Circuit have “routinely stayed discovery into the underlying merits

of the case when a motion to compel arbitration has been filed in good faith.”1 Morat v. Cingular

Wireless LLC, No. 3:07-cv-1057-J-20JRK, 2008 WL 11336388, at *2 (M.D. Fla. Feb. 14, 2008)

(collecting cases in various jurisdictions); see also Palm Beach Vacation Owners Ass’n, Inc. v.

Escapes, Inc., No. CV 12-00027-KD-B, 2012 WL 13059074, at *2 (S.D. Ala. June 6, 2012)

(“[A]llowing discovery at this juncture will force upon Defendants the very processes and

expenses of litigation that they sought to avoid.”). Staying discovery would thus conform with the

parties’ “preference for more informal, less expensive procedures[,]” whereas “allowing continued

discovery[] . . . would subject the parties to the very complexities, inconveniences and expenses




1
  Arbitration provisions are enforced in the same manner. See, e.g., 200 Leslie Condo. Ass’n,
Inc. v. QBE Ins. Corp., No. 10-61984-CIV, 2011 WL 2470344, at *12 (S.D. Fla. June 21, 2011)
(“[a]ppraisal provisions in insurance policies … have generally been treated as arbitration
provisions” (citation omitted)); Fla. Ins. Guar. Ass’n, Inc. v. Castilla, 18 So.3d 703, 704 (Fla. Dist.
Ct. App. 2009) (establishing same); see also, e.g., CenTrust Bank, N.A. v. Montpelier U.S. Ins.
Co., No. 12-cv-9233, 2013 WL 1855838, at *2 (N.D. Ill. May 1, 2013) (“[A]n appraisal clause is
analogous to an arbitration clause and is enforceable in a court of law in the same manner as an
arbitration clause.” (citation omitted)).


                                                  5
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 6 of 10 PageID 440



of litigation that they determined to avoid.” Suarez-Valdez v. Shearson Lehman/Am. Express Inc.,

858 F.2d 648, 649‒50 (11th Cir. 1988) (Tjoflat, J., concurring) (agreeing that trial court erred in

permitting discovery where parties agreed to arbitrate).

       Finally, courts routinely stay discovery pending motions to dismiss or pending appraisal in

cases analogous to this one—total loss cases challenging determination of loss value—recognizing

that the motion to dismiss and/or the appraisal process could eliminate or substantially narrow the

scope of discovery. See, e.g., Text Order, Philips v. Garrison Prop. & Cas. Ins. Co., No. 2:19-cv-

01727-JEO (N.D. Ala. Nov. 20, 2019), ECF No. 23 (staying discovery pending resolution of

CCC’s motion to compel appraisal and dismiss); Paperless Order, Bettor v. Esurance Prop. & Cas.

Ins. Co., No. 0:18-cv-61860-FAM (S.D. Fla. Mar. 11, 2019), ECF No. 26 (staying discovery

pending resolution of Esurance’s motion to compel appraisal and dismiss); Order, Kronenberg v.

Allstate Ins. Co., No. 1:18-cv-06899-NGG-JO (E.D.N.Y. Feb. 11, 2019) (granting joint motion to

continue initial conference pending resolution of motion to dismiss); Text Order, Armstead v.

Farmers Ins. Co., No. 4:19-cv-00458-JM (E.D. Ark. Sept. 19, 2019), ECF No. 23 (granting motion

to stay deadlines contained in initial scheduling order pending ruling on motion to dismiss); Text

Order, Bray v. Esurance Prop. & Cas. Ins. Co., No. 4:19-CV-00457-JM (E.D. Ark. Sept. 27,

2019), ECF No. 20 (same); Text Order, DuPriest v. Allstate Ins. Co., No. 4:19-cv-00230-JM (E.D.

Ark. Oct. 22, 2019), ECF No. 22 (same); Text Order, Kirby v. Safeco Ins. Co. of Ill., No. 3:19-cv-

00188-JM (E.D. Ark. Sept. 19, 2019), ECF No. 23 (same).

       In Chudasama, the cases relating to arbitration and appraisal, and the analogous total-loss

cases all call for staying discovery in this case pending resolution of the Motion and the completion

of the appraisal process outlined in the Policy. 123 F.3d 1353. Just as in those cases, no discovery

is necessary here for the Court to resolve CCC’s Motion, which assumes the facts alleged in the




                                                 6
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 7 of 10 PageID 441



Complaint to be true and shows that an appraisal should be compelled based on the clear language

of the Policy, as well as that Plaintiff’s claims against CCC are meritless in any event. Initial

disclosures and factual development in this putative class action through interrogatories, document

production, and depositions would add nothing to the Court’s resolution of these legal issues while

requiring CCC to expend extensive resources in responsive to the anticipated discovery requests.

And if the Court compels an appraisal, the need for discovery would either be eliminated if the

parties reach a satisfactory outcome during the appraisal process or, at a minimum, substantially

curtailed as the disputed issues would be narrowed during the appraisal process. A stay of

discovery therefore would avoid substantial, unnecessary costs to all parties and to the Court.

Further, given that Plaintiff has brought this case as a class action and will presumably seek

discovery as to a large putative class of Alabama citizens, the need to avoid unnecessary discovery

costs is heightened here and should be avoided pending resolution of the appraisal.

III.   CONCLUSION

       CCC respectfully requests that the Court stay discovery pending resolution of CCC’s

Motion. CCC further requests such additional relief as this Court deems just.

Date: January 21, 2020                       Respectfully submitted,

                                             /s/ Marguerite M. Sullivan

                                             Marguerite M. Sullivan (pro hac vice)
                                             marguerite.sullivan@lw.com
                                             Jason R. Burt (pro hac vice)
                                             jason.burt@lw.com
                                             George C. Chipev (pro hac vice)
                                             george.chipev@lw.com
                                             LATHAM & WATKINS LLP
                                             555 Eleventh Street, NW, Suite 1000
                                             Washington, D.C. 20004-1304
                                             Telephone: (202) 637-2200
                                             Facsimile: (202) 637-2201




                                                7
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 8 of 10 PageID 442



                                   Joseph H. Varner, III
                                   Florida Bar No. 394904
                                   HOLLAND & KNIGHT LLP
                                   P O Box 1288
                                   Tampa FL 33601-1288
                                   Telephone: 813-227-8500 / Fax: 813-229-0134
                                   joe.varner@hklaw.com
                                   Secondary: gloria.mcknight@hklaw.com

                                   Attorneys for CCC Information Services, Inc.




                                      8
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 9 of 10 PageID 443



        CERTIFICATE OF CONFERRAL PURSUANT TO LOCAL RULE 3.01(g)

       I HEREBY CERTIFY that on January 17, 2020, George Chipev, counsel for Defendant

CCC Information Services Inc., contacted Jay Waller, counsel for Plaintiff Brian Ruby via

telephone. CCC’s counsel informed Plaintiff’s counsel that CCC would be moving to (1) dismiss

Plaintiff’s complaint or, in the alternative, to compel Plaintiff to proceed with appraisal and stay

this action pending the outcome of the appraisal; and (2) stay discovery pending the resolution

CCC’s appraisal motion or if appraisal is granted. Plaintiff’s counsel did not consent to CCC’s

requested relief.

                                              /s/ Marguerite M. Sullivan

                                              Marguerite M. Sullivan




                                                 9
Case 8:19-cv-02922-MSS-AEP Document 28 Filed 01/21/20 Page 10 of 10 PageID 444



                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 21, 2020, a true and correct copy of the foregoing was

 electronically filed with the Clerk of the Court by using the CM/ECF system, which will send

 electronic notification to all counsel of record.


                                                          /s/ Marguerite M. Sullivan
                                                          Attorney for Defendant CCC Information
                                                          Services, Inc.,




                                                     10
